
	

113 HR 1022 IH: Securing Energy Critical Elements and American Jobs Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1022
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Swalwell of
			 California introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To develop an energy critical elements program, to amend
		  the National Materials and Minerals Policy, Research and Development Act of
		  1980, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Securing Energy Critical
			 Elements and American Jobs Act of 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Energy Critical Elements
					Sec. 101. Energy critical elements program.
					Sec. 102. Policy Coordination Committee.
					Sec. 103. Rare earth materials loan guarantee
				program.
					Title II—National Materials and Minerals Policy, Research, and
				Development
					Sec. 201. Amendments to National Materials and Minerals Policy,
				Research and Development Act of 1980.
					Sec. 202. Repeal.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 Congressional committeesThe
			 term appropriate Congressional committees means the Committee on
			 Science, Space, and Technology of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation and the Committee on Energy
			 and Natural Resources of the Senate.
			(2)CenterThe term Center means the
			 Research and Development Information Center established in section
			 101(b).
			(3)DepartmentThe
			 term Department means the Department of Energy.
			(4)Energy critical
			 elementThe term energy
			 critical element means any of a class of chemical elements that are
			 critical to one or more new, energy-related technologies such that a shortage
			 of such element would significantly inhibit large-scale deployment of
			 technologies that produce, transmit, store, or conserve energy.
			(5)ProgramThe term program means the
			 program of research, development, demonstration, and commercial application to
			 assure the long-term, secure, and sustainable supply of energy critical
			 elements sufficient to satisfy the national security, economic well-being, and
			 industrial production needs of the United States established in section
			 101(a).
			(6)Rare earth
			 materialsThe term rare earth materials means any of
			 the following chemical elements in any of their physical forms or chemical
			 combinations:
				(A)Scandium.
				(B)Yttrium.
				(C)Lanthanum.
				(D)Cerium.
				(E)Praseodymium.
				(F)Neodymium.
				(G)Promethium.
				(H)Samarium.
				(I)Europium.
				(J)Gadolinium.
				(K)Terbium.
				(L)Dysprosium.
				(M)Holmium.
				(N)Erbium.
				(O)Thulium.
				(P)Ytterbium.
				(Q)Lutetium.
				(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
			IEnergy Critical
			 Elements
			101.Energy critical
			 elements program
				(a)Establishment of
			 program
					(1)In
			 generalThere is established in the Department a program of
			 research, development, demonstration, and commercial application to assure the
			 long-term, secure, and sustainable supply of energy critical elements
			 sufficient to satisfy the national security, economic well-being, and
			 industrial production needs of the United States.
					(2)Program
			 activitiesThe program shall
			 support activities to—
						(A)better characterize and quantify virgin
			 stocks of energy critical elements using theoretical geochemical
			 research;
						(B)explore, discover, and recover energy
			 critical elements using advanced science and technology;
						(C)improve methods for the extraction,
			 processing, use, recovery, and recycling of energy critical elements;
						(D)improve the understanding of the
			 performance, processing, and adaptability in engineering designs of energy
			 critical elements;
						(E)identify and test alternative materials
			 that can be substituted for energy critical elements in particular
			 applications; and
						(F)engineer and test
			 applications that—
							(i)use recycled energy critical
			 elements;
							(ii)use alternative
			 materials; or
							(iii)seek to minimize energy critical element
			 content.
							(3)Improved
			 processes and technologiesTo
			 the maximum extent practicable, the Secretary shall support new or
			 significantly improved processes and technologies as compared to those
			 currently in use in the energy critical elements industry.
					(4)Expanding
			 participationIn carrying out
			 the program, the Secretary shall encourage multidisciplinary collaborations of
			 participants, extensive opportunities for students at institutions of higher
			 education, or both.
					(5)ConsistencyThe
			 program shall be consistent with the policies and programs in the National
			 Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C.
			 1601 et seq.).
					(6)International
			 collaborationIn carrying out
			 the program, the Secretary shall collaborate, to the extent practicable, on
			 activities of mutual interest with the relevant agencies of foreign countries
			 with interests relating to energy critical elements.
					(b)Research and
			 Development Information Center
					(1)In
			 generalTo collect, catalogue, disseminate, and archive
			 information on energy critical elements, the Secretary shall establish, through
			 a competitive process, a Research and Development Information Center.
					(2)Center
			 activities
						(A)In
			 generalThe Center shall—
							(i)serve as the
			 repository for scientific and technical data generated by the research and
			 development activities funded under this section;
							(ii)assist scientists
			 and engineers in making the fullest possible use of the Center’s data
			 holdings;
							(iii)seek and incorporate other information on
			 energy critical elements to enhance the Center’s utility for program
			 participants and other users;
							(iv)provide advice to
			 the Secretary concerning the program; and
							(v)host conferences, at least annually, for
			 participants in the program and other interested parties to promote information
			 sharing and encourage new collaborative activities.
							(B)RestrictionNot
			 more than 2.5 percent of the amounts made available pursuant to this section
			 may be used for hosting conferences under subparagraph (A)(v).
						(c)Plan
					(1)In
			 generalWithin 180 days after
			 the date of enactment of this Act and biennially thereafter, the Secretary
			 shall prepare and submit to the appropriate Congressional committees a plan to
			 carry out the program and the Center.
					(2)Specific
			 requirementsThe plan shall include a description of—
						(A)the research and
			 development activities to be carried out by the program during the subsequent 2
			 years;
						(B)the expected contributions of the program
			 and the Center to the creation of innovative methods and technologies for the
			 efficient and sustainable provision of energy critical elements to the domestic
			 economy;
						(C)the technical
			 criteria to be used to evaluate applications for loan guarantees under section
			 1706 of the Energy Policy Act of 2005 (as added by
			 section 103);
						(D)any projects
			 receiving loan guarantee support under such section 1706 and the status of such
			 projects;
						(E)how the program is
			 promoting the broadest possible participation by academic, industrial, and
			 other contributors; and
						(F)actions taken or
			 proposed that reflect recommendations from the assessment conducted under
			 subsection (d) or the Secretary’s rationale for not taking action pursuant to
			 any recommendation from such assessment for plans submitted following the
			 completion of the assessment under such subsection.
						(3)ConsultationIn preparing each plan under
			 paragraph (1), the Secretary shall
			 consult with appropriate representatives of industry, institutions of higher
			 education, Department of Energy national laboratories, professional and
			 technical societies, and other entities, as determined by the Secretary.
					(d)Assessment
					(1)In
			 generalAfter the program has
			 been in operation for 4 years, the Secretary shall offer to enter into a
			 contract with the National Academy of Sciences under which the National Academy
			 shall conduct an assessment of the program, including the operations and
			 activities of the Center.
					(2)InclusionsThe assessment shall include the
			 recommendation of the National Academy of Sciences that the program should
			 be—
						(A)continued,
			 accompanied by a description of any improvements needed in the program;
			 or
						(B)terminated,
			 accompanied by a description of the lessons learned from the execution of the
			 program.
						(3)AvailabilityThe
			 assessment shall be made available to Congress and the public upon
			 completion.
					(e)Authorization of
			 appropriations
					(1)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this section the following sums:
						(A)For fiscal year
			 2014, $15,000,000.
						(B)For fiscal year
			 2015, $15,000,000.
						(C)For fiscal year
			 2016, $15,000,000.
						(D)For fiscal year 2017, $15,000,000.
						(E)For fiscal year 2018, $15,000,000.
						(2)AssessmentFrom
			 the amounts authorized under paragraph (1), there are authorized to be
			 appropriated to the Secretary $700,000 to enter into a contract under
			 subsection (d)(1).
					(3)AvailabilitySuch
			 sums shall remain available until expended.
					102.Supply of
			 energy critical elementsThe
			 President, acting through the Office of Science and Technology Policy,
			 shall—
				(1)coordinate the actions of applicable
			 Federal agencies to promote an adequate and stable supply of energy critical
			 elements necessary to maintain national security, economic well-being, and
			 industrial production with appropriate attention to a long-term balance between
			 resource production, energy use, a healthy environment, natural resources
			 conservation, and social needs;
				(2)identify energy
			 critical elements and establish early warning systems for supply problems of
			 energy critical elements;
				(3)establish a
			 mechanism for the coordination and evaluation of Federal programs with energy
			 critical element needs, including Federal programs involving research and
			 development, in a manner that complements related efforts carried out by the
			 private sector and other domestic and international agencies and
			 organizations;
				(4)promote and
			 encourage private enterprise in the development of an economically sound and
			 stable domestic energy critical elements supply chain;
				(5)promote and
			 encourage the recycling of energy critical elements, taking into account the
			 logistics, economic viability, environmental sustainability, and research and
			 development needs for completing the recycling process;
				(6)assess the need
			 for and make recommendations concerning the availability and adequacy of the
			 supply of technically trained personnel necessary for energy critical elements
			 research, development, extraction, and industrial production, with a particular
			 focus on the problem of attracting and maintaining high quality professionals
			 for maintaining an adequate supply of energy critical elements; and
				(7)report to Congress
			 on activities and findings under this section.
				103.Rare earth
			 materials loan guarantee program
				(a)AmendmentTitle XVII of the Energy Policy Act of 2005
			 (42 U.S.C. 16511 et seq.) is amended by adding at the end the following new
			 section:
					
						1706.Temporary
				program for rare earth materials revitalization
							(a)In
				generalAs part of the
				program established in section 101 of the Securing Energy Critical Elements and American Jobs Act of
				2013, the Secretary is authorized to make guarantees under this
				title for the commercial application of new or significantly improved
				technologies (compared to technologies currently in use in the United States)
				for the following categories of projects:
								(1)The separation and recovery of rare earth
				materials from ores or other sources.
								(2)The preparation of
				rare earth materials in oxide, metal, alloy, or other forms needed for national
				security, economic well-being, or industrial production purposes.
								(3)The application of rare earth materials in
				the production of improved—
									(A)magnets;
									(B)batteries;
									(C)refrigeration systems;
									(D)optical
				systems;
									(E)electronics;
				and
									(F)catalysis.
									(4)The application of
				rare earth materials in other uses, as determined by the Secretary.
								(b)TimelinessThe Secretary shall seek to minimize delay
				in approving loan guarantee applications, consistent with appropriate
				protection of taxpayer interests.
							(c)CooperationTo
				the maximum extent practicable, the Secretary shall cooperate with appropriate
				private sector participants to achieve a complete rare earth materials
				production capability in the United States within 5 years after the date of
				enactment of the Securing Energy Critical
				Elements and American Jobs Act of 2013.
							(d)SunsetThe
				authority to enter into guarantees under this section shall expire on September
				30,
				2021.
							.
				(b)Table of
			 contents amendmentThe table
			 of contents for the Energy Policy Act of 2005 is amended by inserting after the
			 item relating to section 1705 the following new item:
					
						
							Sec. 1706. Temporary program for rare
				earth materials
				revitalization.
						
						.
				IINational
			 Materials and Minerals Policy, Research, and Development
			201.Amendments to
			 National Materials and Minerals Policy, Research and Development Act of
			 1980
				(a)Program
			 PlanSection 5 of the
			 National Materials and Minerals Policy, Research and Development Act of 1980
			 (30 U.S.C. 1604) is amended—
					(1)by striking date of enactment of
			 this Act each place it appears and inserting date of enactment
			 of the Securing Energy Critical Elements and
			 American Jobs Act of 2013;
					(2)in subsection (b),
			 by striking Federal Coordinating Council for Science, Engineering, and
			 Technology and inserting National Science and Technology
			 Council,;
					(3)in subsection
			 (c)—
						(A)by striking
			 the Federal Emergency and all that follows through
			 Agency, and;
						(B)by striking
			 appropriate shall and inserting appropriate,
			 shall;
						(C)by striking
			 paragraph (1);
						(D)in paragraph (2), by striking in the
			 case and all that follows through subsection,;
						(E)by redesignating
			 paragraph (2) as paragraph (1);
						(F)by redesignating
			 paragraph (3) as paragraph (2); and
						(G)by amending
			 paragraph (2), as redesignated, to read as follows:
							
								(2)assess the adequacy and stability of the
				supply of materials necessary to maintain national security, economic
				well-being, and industrial
				production.
								;
						(4)by striking
			 subsections (d) and (e); and
					(5)by redesignating
			 subsection (f) as subsection (d).
					(b)PolicySection
			 3 of such Act (30 U.S.C. 1602) is amended—
					(1)by striking
			 The Congress declares that it and inserting It;
			 and
					(2)by striking
			 The Congress further declares that implementation and inserting
			 Implementation.
					(c)ImplementationSection
			 4 of such Act (30 U.S.C. 1603) is amended—
					(1)by striking
			 For the purpose and all that follows through declares
			 that the and inserting The; and
					(2)by striking departments and
			 agencies, and inserting departments and agencies to implement
			 the policies set forth in section 3.
					202.RepealTitle II of Public Law 98–373 (30 U.S.C.
			 1801; 98 Stat. 1248), also known as the National Critical Materials Act of
			 1984, is repealed.
			
